            Case 3:18-cv-06784-VC Document 19 Filed 01/16/19 Page 1 of 3



 1   JOAN B. TUCKER FIFE (SBN: 144572)
     jfife@winston.com
 2   RAQUEL M. MASON (SBN: 301747)
     rmason@winston.com
 3   WINSTON & STRAWN LLP
     101 California Street, 35th Floor
 4   San Francisco, CA 94111
     Telephone: (415) 591-1000
 5   Facsimile:     (415) 591-1400

 6   Attorneys for Defendants
     GLOBAL TILING, INC.
 7   MARKUS STEINBRECHER

 8   CLAUDIA CASTILLO (SBN: 215603)
     claudia@resolvemploymentlaw.com
 9   RESOLVEMPLOYMENT LAW
     1592 Union Street Ste. 1650
10   San Francisco, CA 94123
     Telephone: (415) 346-9530
11   Facsimile:    (415) 358-8526

12   Attorney for Plaintiff
     SOREN WITT
13
                                  UNITED STATES DISTRICT COURT
14
                                 NORTHERN DISTRICT OF CALIFORNIA
15

16
     SOREN WITT,                                    )   Case No. 3:18-cv-06784-VC
17                                                  )
                    Plaintiff,                      )   [Case Assigned to Hon. Vince Chhabria]
18                                                  )
             v.                                     )   STIPULATION TO EXTEND
19                                                  )   DEFENDANTS’ TIME TO RESPOND TO
     GLOBAL TILING, INC., MARKUS                    )   INITIAL COMPLAINT; [PROPOSED]
20   STEINBRECHER, and DOES 1-10,                   )   ORDER
                                                    )
21                  Defendants.                     )   Complaint Served: November 28, 2018
                                                    )   Current Response Deadline: January 16, 2019
22                                                  )   New Response Deadline: January 30, 2019
                                                    )
23                                                  )
     __
24

25

26

27

28

          STIPULATION TO EXTEND DEFENDANTS’ TIME TO RESPOND TO INITIAL COMPLAINT; [PROPOSED] ORDER
                                              3:18-CV-06784-VC
           Case 3:18-cv-06784-VC Document 19 Filed 01/16/19 Page 2 of 3



 1          STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT

 2          Plaintiff Soren Witt (“Plaintiff” and Defendants Global Tiling, Inc. and Markus Steinbrecher

 3   (collectively, “Defendants”) (together, the “Parties), through their respective counsel, hereby

 4   stipulate and agree as follows:

 5          1. Defendants current deadline to respond to Plaintiff’s Complaint is January 16, 2019;

 6          2. The Parties are currently working toward resolution of the matter;

 7          3. To allow the Parties to resolve the matter, the Parties respectfully request that the

 8              deadline for Defendants’ response to Plaintiff’s Complaint be extended until January 30,

 9              2019.

10   Dated: January 16, 2019                       RESOLVEMPLOYMENT LAW

11

12                                                 By: /s/ Claudia Castillo
                                                       Claudia Castillo
13                                                     Attorney for Plaintiff
                                                       SOREN WITT
14

15
     Dated: January 16, 2019                       WINSTON & STRAWN LLP
16

17
                                                   By: /s/ Raquel M. Mason
18                                                     Joan B. Tucker Fife
                                                       Raquel M. Mason
19                                                     Attorneys for Defendants
                                                       GLOBAL TILING, INC. and
20                                                     MARKUS STEINBRECHER
21
                                            ECF ATTESTATION
22
            Pursuant to Civil L.R. 5.1, the filer attests that concurrence in the filing of this document has
23
     been obtained from each of the signatories thereto.
24
            Executed on January 16, 2019 in San Francisco, California.
25
                                                         /s/ Raquel M. Mason
26                                                       Raquel M. Mason
27

28
                                                        1
         STIPULATION TO EXTEND DEFENDANTS’ TIME TO RESPOND TO INITIAL COMPLAINT; [PROPOSED] ORDER
                                             3:18-CV-06784-VC
           Case 3:18-cv-06784-VC Document 19 Filed 01/16/19 Page 3 of 3



 1      [PROPOSED] ORDER GRANTING EXTENSION OF TIME FOR DEFENDANTS TO
                    RESPOND TO PLAINTIFF’S INITIAL COMPLAINT
 2

 3          Pursuant to this Stipulation, the new deadline for Defendants Global Tiling, Inc. and Markus

 4   Steinbrecher to respond to Plaintiff’s initial Complaint is January 30, 2019.

 5

 6   IT IS SO ORDERED.

 7
     Dated: _____________, 2019                             ______________________________
 8                                                          Hon. Vince Chhabria
                                                            United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
         STIPULATION TO EXTEND DEFENDANTS’ TIME TO RESPOND TO INITIAL COMPLAINT; [PROPOSED] ORDER
                                             3:18-CV-06784-VC
